Citation Nr: 1132921	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-06 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for rhabdomyosarcoma of the oral cavity ("rhabdomyosarcoma").  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from September 1988 to August 2000.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.


FINDING OF FACT

The Veteran was not exposed to ionizing radiation in service, and his rhabdomyosarcoma is not otherwise related (either through incurrence or causation) to service.  


CONCLUSION OF LAW


The criteria for service connection for rhabdomyosarcoma have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The evidence documents that the Veteran was diagnosed with rhabdomyosarcoma in 2005, for which he subsequently underwent treatment.  He contends that the rhabdomyosarcoma is the result of service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service connection may also be granted for chronic disorders, such as malignant tumors, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran has contended that the rhabdomyosarcoma is the result of in-service exposure to ionizing radiation and/or asbestos and/hazardous chemicals/environmental toxin.  In support of this contention, he has submitted statements from private physicians.  A private physician has reported that although it was "unsure whether or not previous exposure while in Iraq and on foreign soil may or may not have predisposed the [Veteran] to the condition," because it was "such an unusual lesion, consideration must be given to some untoward environmental toxin and/or exposure that could have predisposed him to this neoplasm."  See June 2006 Snell statement.  Another private physician reported that though it was "not know for sure whether this cancer is related to chemical exposure," there was a possibility that this might be the case;" that it was "quite likely, as much as it is unlikely, that this rhabdomyosarcoma is chemically induced;" and that he assumed "with some degree of certainty that there might be a relationship between this cancer and chemical exposure."  See June 2006 Nimen statement.  

Based on the speculative nature of these opinions, the Board found a Veteran Health Administration (VHA) specialist's opinion was needed to determine whether it is at least as likely as not that the Veteran's rhabdomyosarcoma is related to service, to include his service in Southwest Asia during the first Persian Gulf War.  In April 2011, a staff hematologist/oncologist provided an opinion.  He noted that he had reviewed the service records, indicating that review did not demonstrate exposure to hazardous chemicals, asbestos, or ionizing radiation during service.  He explained that rhabdomyosarcoma was an unusual sarcoma, which had no known etiology or risk factors, though there appeared to be an association with familial syndromes such as neurofibromatosis, the Li-Fraumeni, Beckswith-Wiedemann, and Costello Syndromes.  He reported that researchers did understand to some degree many of the gene changes that may lead to rhabdomyosarcoma, but he indicated that it was not clear what caused the gene changes that lead to rhabdomyosarcoma.  He explained that the changes could be inherited or the result of a random event that sometimes happens inside a cell, without an external cause.  He added that there was no known lifestyle-related or environmental cause.  In his opinion, it was impossible to relate the rhabdomyosarcoma to service because the there was no known cause.  However, he also found the Veteran's rhabdomyosarcoma was at least as likely as not caused by or a result of exposure to hazardous chemicals.  

Based on the apparent contradiction presented in the aforementioned opinion, the Board asked for a clarification.   An addendum opinion was provided in May 2011.  The specialist noted that his statements appeared contradictory, specifically the statements that it was impossible to relate the rhabdomyosarcoma to service and that it was at least as likely as not related to hazardous chemicals.  He explained that he was making a general statement about the disease association to exposure to chemical agents versus dust, etc.  He explained that because the specific risk factors and etiology for rhabdomyosarcoma were not known, it would be impossible to state yes or no whether the disease was caused by exposure to hazardous chemicals.  The examiner added that because the Veteran was not exposed to hazardous chemicals during service, it was an unlikely cause.  He reported that the rhabdomyosarcoma could still be related to any unknown risk factors were impossible to guess.  

Service connection for disability based on radiation exposure can be demonstrated by three different methods.  Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service-connected when they occur in "radiation-exposed veterans."  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service-connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Rhabdomyosarcoma of the oral mucosa is not one of the specifically enumerated diseases under 38 C.F.R. § 3.309.   However, it is a disease for which service connection is presumed if a Veteran was exposed to ionizing radiation in service.  38 C.F.R. § 3.311.  Thus, the key issue is whether the Veteran was exposed to ionizing radiation in service.  The evidence documents that the Veteran's in-service duties included service as a firefinder radar operator.  The competent evidence does not suggest that the Veteran was exposed to significant levels of ionizing radiation as a result of this position, however.  The service personnel and medical records reflect no findings, histories, or notations of such exposure, to include a DD Form 1141, "Record of Occupational Exposure to Ionizing Radiation," and the Department of the Army (Army) reported that research revealed no records of exposure for the Veteran.  See September 2006 Army letter; March 2007 "VA Request for Information."  The Board acknowledges that the Veteran contends that he was exposed to radiation in service.  The Veteran is not competent to make such an assertion, however:  he has not indicated that he had any personal knowledge of radiation exposure or that he was told that he was exposed to radiation.  See 38 C.F.R. § 3.159(a)(2).  Rather, it appears that his assertion is based solely on his service in a radar position.  Mere service in a position that carries a possibility of radiation exposure is not actual, competent evidence of radiation exposure.  Thus, based on the absence of competent evidence of radiation exposure, service connection is not warranted based on the reported exposure to ionizing radiation.  

Service connection is also not warranted based on the reported in-service exposure to hazardous chemicals or asbestos.  Initially, the Board notes that the competent and probative evidence does not suggest that the Veteran was exposed to hazardous chemicals or asbestos in service.  The service personnel and medical records reveal no findings, histories, or notations suggestive of such exposure and although the Veteran has reported exposure, he has not explained how he determined he was exposed to a "hazardous chemical" or asbestos, to include because he had personal knowledge of the materials he handled or was exposed to or that he was told what materials he handled or was exposed to.  See 38 C.F.R. § 3.159(a)(2).  In the absence of such evidence, the Board finds the Veteran's history is not competent evidence of exposure to asbestos or hazardous chemicals.  

Even assuming the Veteran were exposed to asbestos or hazardous chemicals, however, the Board finds service connection would not be warranted.  Service connection is also not warranted based on exposure to any environmental toxins while stationed in the Persian Gulf.  The Board acknowledges that the record includes findings that there might be a connection between exposure to a chemical/environmental toxin and the rhabdomyosarcoma.  These findings are conditional, however, which diminishes their probative value.  The evidence documents that there is no known cause or risk factor for rhabdomyosarcoma, which means it would be require complete speculation to attribute the Veteran's rhabdomyosarcoma to such exposure.  Service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  See also Slater v. Principi, 4 Vet. App. 43 (1993).  Thus, the Board finds service connection is not warranted on this basis.   

The Board has considered whether service connection is otherwise warranted based on the Veteran's service.  The Boards finds that service connection is not warranted, however, because the evidence does not suggest that rhabdomyosarcoma onset in service or is causally related to service.  The service treatment and examination records do not report any diagnoses, findings, or histories suggestive of rhabdomyosarcoma, and post-service records indicate that the earliest medical evidence of record of rhabdomyosarcoma occurred more than five years after separation (and earliest history places its onset approximately three years after separation).  See September 2006 VA treatment records.  See also Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (time elapsed prior to initial complaint can be considered as evidence against the claim).  Additionally, although competent to do so, the Veteran has not reported the existence of any symptoms suggestive of rhabdomyosarcoma during and since service.  Furthermore, the evidence of record does not contain any competent evidence linking the Veteran's rhabdomyosarcoma to service (with the exception of the evidence discussed, and rejected, above).  

The Board is sympathetic to the Veteran's assertions, but based on the lack of competent evidence of in-service radiation, the lack of evidence an in-service occurrence, the length of time between separation and the initial reported history and diagnosis, and the lack of a known cause of rhabdomyosarcoma, service connection must be denied. 

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in August 2006.  Additionally, VA has obtained service treatment and personnel records, assisted the appellant in obtaining evidence, attempted to verify the reported in-service radiation exposure, obtained a probative opinion from a VHA specialist, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for rhabdomyosarcoma is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


